     Case 1:20-cv-00523-NONE-SAB Document 18 Filed 04/30/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    3M COMPANY,                                         No. 1:20-cv-0523-NONE-SAB
12                       Plaintiff,
13           v.                                           ORDER GRANTING MOTION FOR
                                                          TEMPORARY RESTRAINING ORDER;
14    RX2LIVE, LLC, and RX2LIVE, INC.,                    AND ORDERING DEFENDANTS TO SHOW
                                                          CAUSE RE PRELIMINARY INJUNCTION
15                       Defendants.
                                                          (Doc. No. 14)
16

17

18

19          On April 10, 2020, plaintiff 3M Company (“3M”) filed a complaint against defendant
20   RX2Live, LLC. (Doc. No. 1.) On April 19, 2020, plaintiff filed an amended complaint, adding
21   RX2Live, Inc. as a defendant. (Doc. No. 8.) On April 27, 2020, plaintiff filed a motion for a
22   temporary restraining order (“TRO”) and preliminary injunction as to its federal and state claims
23   for trademark infringement and dilution, unfair competition, false endorsement, false association,
24   false designation of origin, and unlawful, unfair, and fraudulent business acts and practices.
25   (Doc. No. 14-1.) 3M seeks temporary injunctive and preliminary relief to prevent defendants
26   RX2Live, LLC and RX2Live, Inc. from using 3M’s trademarks in connection with defendants’
27   promotion of goods or services, including plaintiff’s 3M-brand N95 respirators. (Id.) As of the
28   date and time of entry of this order, no defendant has filed an opposition to the pending motion or

                                                      1
     Case 1:20-cv-00523-NONE-SAB Document 18 Filed 04/30/20 Page 2 of 4

 1   otherwise attempted to communicate with the court.1 Having reviewed the record and the

 2   relevant authorities, the court grants the motion for a TRO and orders defendants to show cause

 3   why a preliminary injunction should not issue.

 4          IT IS HEREBY ORDERED that 3M’s Motion for a TRO is GRANTED in its entirety.

 5   It is hereby further ORDERED that:

 6          1.      Defendants appear before The Honorable Dale A. Drozd, District Judge, United

 7   States District Court for the Eastern District of California, on Tuesday, May 12, 2020, at 10:00

 8   a.m. (Pacific Time), via telephone conference pursuant to General Order No. 612 issued on

 9   March 16, 2020, and show cause (the “Show Cause Hearing”) as to why the court should not

10   enter an Order, pursuant to Federal Rule of Civil Procedure 65(a), that:

11          a.      Preliminarily enjoins defendants, their agents, servants, employees, officers and all

12   persons and entities in active concert and participation with them from using the “3M” trademarks

13   (the “3M Marks”) and any other word, name, symbol, device, or combination thereof that is

14   confusingly similar to the 3M Marks, for, on, and/or in connection with the manufacture,

15   distribution, advertising, promoting, offering for sale, and/or sale of any goods or services,

16   including, without limitation, plaintiff’s 3M-brand N95 respirators, during the pendency of this

17   action, and

18          b.      Preliminarily enjoins defendants, their agents, servants, employees, officers and all

19   persons and entities in active concert and participation with them from engaging in any false,

20   misleading, and/or deceptive conduct in connection with 3M and its products, including, without
21   limitation, representing themselves as being authorized distributors, vendors, agents,

22
     1
        The court finds that plaintiff has made reasonable attempts to provide defendant notice of its
23   motion for a TRO and this court’s April 28, 2020 minute order via telephone, e-mail, and
     overnight delivery. (Doc. No. 14-2 at 2–3; Doc. No. 14-3 at 2; Doc. Nos. 16, 17.) Plaintiff
24
     indicates that all relevant documents were delivered on April 27 and April 29, 2020 to the home
25   of defendants’ CEO Brian Hazelgren in Mesa, Arizona (Doc. No. 14-2; Doc. No. 14-41; Doc. No.
     17), the same address where plaintiff personally served its Complaint, First Amended Complaint,
26   and summons upon defendant. (Doc. No. 15.) The court notes that defendants did not retain
     attorney Joe Lipari of The Sultzer Law Group as counsel and that plaintiff has been diligent in
27   attempting to determine whether defendants have retained counsel and whether defendants would
     stipulate to a resolution of plaintiff’s motions. (Doc. No. 17.)
28
                                                         2
     Case 1:20-cv-00523-NONE-SAB Document 18 Filed 04/30/20 Page 3 of 4

 1   representatives, retailers, and/or licensees of 3M and/or any of 3M’s products (including, without

 2   limitation, 3M-brand N95 respirators); falsely representing to have an association or affiliation

 3   with, sponsorship by, and/or connection with, 3M and/or any of 3M’s products; falsely

 4   representing that 3M has increased the price(s) of its 3M-brand N95 respirators; and offering to

 5   sell any of 3M’s products at a price and/or in a manner that would constitute a violation

 6   California Penal Code § 396 and/or California Business and Professions Code §§ 17200 et seq.,

 7   during the pendency of this action.

 8          2.      Sufficient reason having been shown therefor, from the date of this Order, through

 9   and including the date of the Show Cause Hearing, Defendants, their agents, servants, employees,

10   officers and all persons and entities in active concert and participation with them, are hereby

11   temporarily restrained, pursuant to Federal Rule of Civil Procedure 65(b), from engaging in any

12   of the acts and/or conduct described in Paragraphs 1(a) and 1(b) of this Order.

13          3.      Pursuant to this court’s equitable powers and discretion, 3M need not post a bond.

14          4.      3M and/or its authorized representative(s) shall serve defendants with copies of

15   this Order and all pleadings and other papers in support of the Order on or before Monday, May

16   4, 2020, by overnight courier service with verification of receipt.

17          5.      Defendants shall file an Opposition, if any, to the Order to Show Cause on or

18   before Thursday, May 7, 2020. Defendants are forewarned that failure to timely file an

19   opposition waives any right to be heard in opposition at the hearing on the pending motion for

20   preliminary injunction and may result in the hearing being vacated and the matter submitted for
21   decision on the papers. See Local Rule 230(c); see also Goldberg v. Barreca, 720 F. App’x 877,

22   878 (9th Cir. 2018) (holding district court did not abuse its discretion by failing to hold

23   evidentiary hearing when initially ruling on preliminary injunction motion because it did not need

24   to resolve any factual disputes).2

25          6.      Plaintiff shall file and serve its reply to defendant’s opposition, if any, on or before

26   Friday, May 8, 2020.
27   2
       Citation to this unpublished Ninth Circuit opinion is appropriate pursuant to Ninth Circuit Rule
28   36-3(b).
                                                       3
     Case 1:20-cv-00523-NONE-SAB Document 18 Filed 04/30/20 Page 4 of 4

 1          7.      Defendants are further notified of their right to apply to the court for modification

 2   or dissolution of this Temporary Restraining Order on two (2) days’ notice or such shorter notice

 3   as the court may allow. See Fed. R. Civ. P. 65(b) and Local Rule 231(c)(8).

 4          This court shall retain jurisdiction to hear and determine all matters arising out of, relating

 5   to, and/or otherwise concerning the interpretation and/or enforcement of this Order.

 6   IT IS SO ORDERED.
 7
        Dated:     April 30, 2020
 8                                                      UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        4
